Atkinson, J.
1. This being a suit against a railroad company for damages arising from personal injuries caused by the running of the locomotives, cars, and other machinery of the company, the charge on the subject of the presumption arising from the proof of the injury, and on the subject of the various defenses which were open to the company after a prima facie case had been made against it, was in substantial accord with the rulings announced in tlie cases of Georgia Railroad Co. v. Neely, 56 Ga. 542, Central Railroad Co. v. Brinson, 64 Ga. 475, and Georgia Railroad Co. v. Thomas, 68 Ga. 744.
(а) The evidence to defeat the plaintiff’s cause of action may come from the plaintiff’s side as well as that of the defendant.
(б) The charge was not subject to the criticism that it confused the rules of law contained in sectipns 2321, 2322, and 3830 of the Civil Code of 1895.
2. Where the judge charged the law of contributory negligence and diminution of damages substantially as set out in section 2322 of the Civil Code of-1895, it furnished no ground for a new trial that the court failed, in connection with such charge, to also instruct the jury that if the parties were equally negligent there could be no recovery.
3. The evidence authorized the verdict, and there was no error requiring the grant of a new trial. Judgment affirmed.

All the Justices concur.